
	
		II
		112th CONGRESS
		1st Session
		S. 1615
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2011
			Mr. Shelby (for himself,
			 Mr. Crapo, Mr.
			 Corker, Mr. DeMint,
			 Mr. Vitter, Mr.
			 Johanns, Mr. Toomey,
			 Mr. Kirk, Mr.
			 Moran, and Mr. Wicker)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require enhanced economic analysis and justification
		  of regulations proposed by certain Federal banking, housing, securities, and
		  commodity regulators, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Financial Regulatory
			 Responsibility Act of 2011.
		2.DefinitionsAs used in this Act—
			(1)the term
			 agency means the Board of Governors of the Federal Reserve System,
			 the Bureau of Consumer Financial Protection, the Commodity Futures Trading
			 Commission, the Federal Deposit Insurance Corporation, the Federal Housing
			 Finance Agency, the Financial Stability Oversight Council, the Office of the
			 Comptroller of the Currency, the Office of Financial Research, the National
			 Credit Union Administration, and the Securities and Exchange Commission;
			(2)the term
			 chief economist means—
				(A)with respect to
			 the Board of Governors of the Federal Reserve System, the Director of the
			 Division of Research and Statistics, or an employee of the agency with
			 comparable authority;
				(B)with respect to
			 the Bureau of Consumer Financial Protection, the Assistant Director for
			 Research, or an employee of the agency with comparable authority;
				(C)with respect to
			 the Commodity Futures Trading Commission, the Chief Economist, or an employee
			 of the agency with comparable authority;
				(D)with respect to
			 the Federal Deposit Insurance Corporation, the Director of the Division of
			 Insurance and Research, or an employee of the agency with comparable
			 authority;
				(E)with respect to
			 the Federal Housing Finance Agency, the Chief Economist, or an employee of the
			 agency with comparable authority;
				(F)with respect to
			 the Financial Stability Oversight Council, the Chief Economist, or an employee
			 of the agency with comparable authority;
				(G)with respect to
			 the Office of the Comptroller of the Currency, the Director for Policy
			 Analysis, or an employee of the agency with comparable authority;
				(H)with respect to
			 the Office of Financial Research, the Director, or an employee of the agency
			 with comparable authority;
				(I)with respect to
			 the National Credit Union Administration, the Chief Economist, or an employee
			 of the agency with comparable authority; and
				(J)with respect to
			 the Securities and Exchange Commission, the Director of the Division of Risk,
			 Strategy, and Financial Innovation, or an employee of the agency with
			 comparable authority;
				(3)the term
			 Council means the Chief Economists Council established under
			 section 9; and
			(4)the term
			 regulation—
				(A)means an agency
			 statement of general applicability and future effect that is designed to
			 implement, interpret, or prescribe law or policy or to describe the procedure
			 or practice requirements of an agency, including rules, orders of general
			 applicability, interpretive releases, and other statements of general
			 applicability that the agency intends to have the force and effect of
			 law;
				(B)does not
			 include—
					(i)a
			 regulation issued in accordance with the formal rulemaking provisions of
			 section 556 or 557 of title 5, United States Code;
					(ii)a
			 regulation that is limited to agency organization, management, or personnel
			 matters;
					(iii)a
			 regulation promulgated pursuant to statutory authority that expressly prohibits
			 compliance with this provision;
					(iv)a
			 regulation that is certified by the agency to be an emergency action, if such
			 certification is published in the Federal Register; or
					(v)a
			 regulation that is promulgated by the Board of Governors of the Federal Reserve
			 System or the Federal Open Market Committee under section 10A, 10B, 13, 13A, or
			 19 of the Federal Reserve Act, or any of subsections (a) through (f) of section
			 14 of that Act.
					3.Required
			 regulatory analysis
			(a)Requirements
			 for notices of proposed rulemakingAn agency may not issue a
			 notice of proposed rulemaking unless the agency includes in the notice of
			 proposed rulemaking an analysis that contains, at a minimum, with respect to
			 each regulation that is being proposed—
				(1)an identification
			 of the need for the regulation and the regulatory objective, including
			 identification of the nature and significance of the market failure, regulatory
			 failure, or other problem that necessitates the regulation;
				(2)an explanation of
			 why the private market or State, local, or tribal authorities cannot adequately
			 address the identified market failure or other problem;
				(3)an analysis of
			 the adverse impacts to regulated entities, other market participants, economic
			 activity, or agency effectiveness that are engendered by the regulation and the
			 magnitude of such adverse impacts;
				(4)a quantitative
			 and qualitative assessment of all anticipated direct and indirect costs and
			 benefits of the regulation (as compared to a benchmark that assumes the absence
			 of the regulation), including—
					(A)compliance
			 costs;
					(B)effects on
			 economic activity, net job creation (excluding jobs related to ensuring
			 compliance with the regulation), efficiency, competition, and capital
			 formation;
					(C)regulatory
			 administrative costs; and
					(D)costs imposed by
			 the regulation on State, local, or tribal governments or other regulatory
			 authorities;
					(5)if quantified
			 benefits do not outweigh quantitative costs, a justification for the
			 regulation;
				(6)identification
			 and assessment of all available alternatives to the regulation, including
			 modification of an existing regulation or statute, together with—
					(A)an explanation of
			 why the regulation meets the objectives of the regulation more effectively than
			 the alternatives, and if the agency is proposing multiple alternatives, an
			 explanation of why a notice of proposed rulemaking, rather than an advanced
			 notice of proposed rulemaking, is appropriate; and
					(B)if the regulation
			 is not a pilot program, an explanation of why a pilot program is not
			 appropriate;
					(7)if the regulation
			 specifies the behavior or manner of compliance, an explanation of why the
			 agency did not instead specify performance objectives;
				(8)an assessment of
			 how the burden imposed by the regulation will be distributed among market
			 participants, including whether consumers, investors, or small businesses will
			 be disproportionately burdened;
				(9)an assessment of
			 the extent to which the regulation is inconsistent, incompatible, or
			 duplicative with the existing regulations of the agency or those of other
			 domestic and international regulatory authorities with overlapping
			 jurisdiction;
				(10)a description of
			 any studies, surveys, or other data relied upon in preparing the
			 analysis;
				(11)an assessment of
			 the degree to which the key assumptions underlying the analysis are subject to
			 uncertainty; and
				(12)an explanation
			 of predicted changes in market structure and infrastructure and in behavior by
			 market participants, including consumers and investors, assuming that they will
			 pursue their economic interests.
				(b)Requirements
			 for notices of final rulemaking
				(1)In
			 generalNotwithstanding any other provision of law, an agency may
			 not issue a notice of final rulemaking with respect to a regulation unless the
			 agency—
					(A)has issued a
			 notice of proposed rulemaking for the relevant regulation;
					(B)has conducted and
			 includes in the notice of final rulemaking an analysis that contains, at a
			 minimum, the elements required under subsection (a); and
					(C)includes in the
			 notice of final rulemaking regulatory impact metrics selected by the chief
			 economist to be used in preparing the report required pursuant to section
			 6.
					(2)Consideration
			 of commentsThe agency shall incorporate in the elements
			 described in paragraph (1)(B) the data and analyses provided to the agency by
			 commenters during the comment period, or explain why the data or analyses are
			 not being incorporated.
				(3)Comment
			 periodAn agency shall not publish a notice of final rulemaking
			 with respect to a regulation, unless the agency—
					(A)has allowed at
			 least 90 days from the date of publication in the Federal Register of the
			 notice of proposed rulemaking for the submission of public comments; or
					(B)includes in the
			 notice of final rulemaking an explanation of why the agency was not able to
			 provide a 90-day comment period.
					(4)Prohibited
			 Rules
					(A)In
			 generalAn agency may not publish a notice of final rulemaking if
			 the agency, in its analysis under paragraph (1)(B), determines that the
			 quantified costs are greater than the quantified benefits under subsection
			 (a)(5).
					(B)Publication of
			 AnalysisIf the agency is precluded by subparagraph (A) from
			 publishing a notice of final rulemaking, the agency shall publish in the
			 Federal Register and on the public website of the agency its analysis under
			 paragraph (1)(B), and provide the analysis to each House of Congress.
					(C)Congressional
			 waiverIf the agency is precluded by subparagraph (A) from
			 publishing a notice of final rulemaking, Congress, by joint resolution pursuant
			 to the procedures set forth for joint resolutions in section 802 of title 5,
			 United States Code, may direct the agency to publish a notice of final
			 rulemaking notwithstanding the prohibition contained in subparagraph (A). In
			 applying section 802 of title 5, United States Code, for purposes of this
			 paragraph, section 802(e)(2) shall not apply and the term—
						(i)joint
			 resolution or joint resolution described in subsection
			 (a) means only a joint resolution introduced during the period
			 beginning on the submission or publication date and ending 60 days thereafter
			 (excluding days either House of Congress is adjourned for more than 3 days
			 during a session of Congress), the matter after the resolving clause of which
			 is as follows: “That Congress directs, notwithstanding the prohibition
			 contained in (3)(b)(4)(A) of the Financial Regulatory Responsibility Act of
			 2011, the __ to publish the notice of final rulemaking for the regulation or
			 regulations that were the subject of the analysis submitted by the __ to
			 Congress on __.” (The blank spaces being appropriately filled in.); and
						(ii)submission
			 or publication date means—
							(I)the date on which
			 the analysis under paragraph (1)(B) is submitted to Congress under paragraph
			 (4)(B); or
							(II)if the analysis
			 is submitted to Congress less than 60 session days or 60 legislative days
			 before the date on which the Congress adjourns a session of Congress, the date
			 on which the same or succeeding Congress first convenes its next
			 session.
							4.Rule of
			 constructionFor purposes of
			 the Paperwork Reduction Act (44 U.S.C. 3501 et seq.), obtaining, causing to be
			 obtained, or soliciting information for purposes of complying with section 3
			 with respect to a proposed rulemaking shall not be construed to be a collection
			 of information, provided that the agency has first issued an advanced notice of
			 proposed rulemaking in connection with the regulation, identifies that advanced
			 notice of proposed rulemaking in its solicitation of information, and informs
			 the person from whom the information is obtained or solicited that the
			 provision of information is voluntary.
		5.Public
			 availability of data and regulatory analysis
			(a)In
			 generalAt or before the commencement of the public comment
			 period with respect to a regulation, the agency shall make available on its
			 public website sufficient information about the data, methodologies, and
			 assumptions underlying the analyses performed pursuant to section 3 so that the
			 analytical results of the agency are capable of being substantially reproduced,
			 subject to an acceptable degree of imprecision or error.
			(b)ConfidentialityThe
			 agency shall comply with subsection (a) in a manner that preserves the
			 confidentiality of nonpublic information, including confidential trade secrets,
			 confidential commercial or financial information, and confidential information
			 about positions, transactions, or business practices.
			6.Five-year
			 regulatory impact analysis
			(a)In
			 generalNot later than 5 years after the date of publication in
			 the Federal Register of a notice of final rulemaking, the chief economist of
			 the agency shall issue a report that examines the economic impact of the
			 subject regulation, including the direct and indirect costs and benefits of the
			 regulation.
			(b)Regulatory
			 impact metricsIn preparing the report required by subsection
			 (a), the chief economist shall employ the regulatory impact metrics included in
			 the notice of final rulemaking pursuant to section 3(b)(1)(C).
			(c)ReproducibilityThe
			 report shall include the data, methodologies, and assumptions underlying the
			 evaluation so that the agency’s analytical results are capable of being
			 substantially reproduced, subject to an acceptable degree of imprecision or
			 error.
			(d)ConfidentialityThe
			 agency shall comply with subsection (c) in a manner that preserves the
			 confidentiality of nonpublic information, including confidential trade secrets,
			 confidential commercial or financial information, and confidential information
			 about positions, transactions, or business practices.
			(e)ReportThe
			 agency shall submit the report required by subsection (a) to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives and post it on the public
			 website of the agency. The Commodity Futures Trading Commission shall also
			 submit its report to the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate and the Committee on Agriculture of the House of
			 Representatives.
			7.Retrospective
			 review of existing rules
			(a)Regulatory
			 improvement planNot later
			 than 1 year after the date of enactment of this Act and every 5 years
			 thereafter, each agency shall develop, submit to the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives, and post on the public website of the
			 agency a plan, consistent with law and its resources and regulatory priorities,
			 under which the agency will modify, streamline, expand, or repeal existing
			 regulations so as to make the regulatory program of the agency more effective
			 or less burdensome in achieving the regulatory objectives. The Commodity
			 Futures Trading Commission shall also submit its plan to the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate and the Committee on
			 Agriculture of the House of Representatives.
			(b)Implementation
			 progress reportTwo years after the date of submission of each
			 plan required under subsection (a), each agency shall develop, submit to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives, and post on
			 the public website of the agency a report of the steps that it has taken to
			 implement the plan, steps that remain to be taken to implement the plan, and,
			 if any parts of the plan will not be implemented, reasons for not implementing
			 those parts of the plan. The Commodity Futures Trading Commission shall also
			 submit its plan to the Committee on Agriculture, Nutrition, and Forestry of the
			 Senate and the Committee on Agriculture of the House of Representatives.
			8.Judicial
			 review
			(a)In
			 generalNotwithstanding any other provision of law, during the
			 period beginning on the date on which a notice of final rulemaking for a
			 regulation is published in the Federal Register and ending 1 year later, a
			 person that is adversely affected or aggrieved by the regulation is entitled to
			 bring an action in the United States Court of Appeals for the District of
			 Columbia Circuit for judicial review of agency compliance with the requirements
			 of section 3.
			(b)StayThe
			 court may stay the effective date of the regulation or any provision
			 thereof.
			(c)ReliefIf
			 the court finds that an agency has not complied with the requirements of
			 section 3, the court shall vacate the subject regulation, unless the agency
			 shows by clear and convincing evidence that vacating the regulation would
			 result in irreparable harm. Nothing in this section affects other limitations
			 on judicial review or the power or duty of the court to dismiss any action or
			 deny relief on any other appropriate legal or equitable ground.
			9.Chief Economists
			 Council
			(a)EstablishmentThere
			 is established the Chief Economists Council.
			(b)MembershipThe
			 Council shall consist of the chief economist of each agency. The members of the
			 Council shall select the first chairperson of the Council. Thereafter the
			 position of Chairperson shall rotate annually among the members of the
			 Council.
			(c)MeetingsThe
			 Council shall meet at the call of the Chairperson, but not less frequently than
			 quarterly.
			(d)ReportOne
			 year after the effective date of this Act and annually thereafter, the Council
			 shall prepare and submit to the Committee on Banking, Housing, and Urban
			 Affairs and the Committee on Agriculture, Nutrition, and Forestry of the Senate
			 and the Committee on Financial Services and the Committee on Agriculture of the
			 House of Representatives a report on—
				(1)the benefits and
			 costs of regulations adopted by the agencies during the past 12 months;
				(2)the regulatory
			 actions planned by the agencies for the upcoming 12 months;
				(3)the cumulative
			 effect of the existing regulations of the agencies on economic activity,
			 innovation, international competitiveness of entities regulated by the
			 agencies, and net job creation (excluding jobs related to ensuring compliance
			 with the regulation);
				(4)the training and
			 qualifications of the persons who prepared the cost-benefit analyses of each
			 agency during the past 12 months;
				(5)the sufficiency
			 of the resources available to the chief economists during the past 12 months
			 for the conduct of the activities required by this Act; and
				(6)recommendations
			 for legislative or regulatory action to enhance the efficiency and
			 effectiveness of financial regulation in the United States.
				10.Conforming
			 amendmentsSection 15(a) of
			 the Commodity Exchange Act (7 U.S.C. 19(a)) is amended—
			(1)by striking
			 paragraph (1);
			(2)in paragraph (2),
			 by striking (2) and all that follows through light of— and
			 inserting the following:
				
					(1)ConsiderationsBefore
				promulgating a regulation under this chapter or issuing an order (except as
				provided in paragraph (2)), the Commission shall take into
				consideration—
					;
			(3)in paragraph (1),
			 as so redesignated—
				(A)in subparagraph
			 (B), by striking futures and inserting the
			 relevant;
				(B)in subparagraph
			 (C), by adding and at the end;
				(C)in subparagraph
			 (D), by striking and at the end; and
				(D)by striking
			 subparagraph (E); and
				(4)by redesignating
			 paragraph (3) as paragraph (2).
			11.Other
			 regulatory entities
			(a)Securities and
			 exchange commissionNot later than 1 year after the date of
			 enactment of this Act, the Securities and Exchange Commission shall provide to
			 the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives a report
			 setting forth a plan for subjecting the Public Company Accounting Oversight
			 Board, the Municipal Securities Rulemaking Board, and any national securities
			 association registered under section 15A of the Securities Exchange Act of 1934
			 (15 U.S.C. 78o–4(a)) to the requirements of this Act, other than direct
			 representation on the Council.
			(b)Commodity
			 futures trading commissionNot later than 1 year after the date
			 of enactment of this Act, the Commodity Futures Trading Commission shall
			 provide to the Committee on Banking, Housing, and Urban Affairs of the Senate,
			 the Committee on Financial Services of the House of Representatives, the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate, and the
			 Committee on Agriculture of the House of Representatives a report setting forth
			 a plan for subjecting any futures association registered under section 17 of
			 the Commodity Exchange Act (7 U.S.C. 21) to the requirements of this Act, other
			 than direct representation on the Council.
			12.Avoidance of
			 duplicative or unnecessary analysesAn agency may perform the analyses required
			 by this Act in conjunction with, or as a part of, any other agenda or analysis
			 required by any other provision of law, if such other analysis satisfies the
			 provisions this Act.
		13.SeverabilityIf any provision of this Act or the
			 application of any provision of this Act to any person or circumstance, is held
			 invalid, the application of such provision to other persons or circumstances,
			 and the remainder of this Act, shall not be affected thereby.
		
